IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of The Personal
 Restraint of:                                     No. 82618-2-I

 GREGORY JAMES SPENCER,                            DIVISION ONE

                              Petitioner.          UNPUBLISHED OPINION



       PER CURIAM — Gregory Spencer was sentenced in Whatcom County

Superior Court No. 98-1-00264-9 in 1999 and was released from confinement

under that cause number in August or September 1999. In this personal restraint

petition, Spencer challenges legal financial obligations that the Whatcom County

Clerk’s Office still shows as outstanding in that cause number (LFOs). He

contends, and the State concedes, that the LFOs are no longer enforceable and,

thus, void under RCW 9.94A.760(5). See State v. Gossage, 165 Wn.2d 1, 8, 195

P.3d 525 (2008) (holding that LFOs, including restitution, for pre-July 2000 offenses

“expire and become void after 10 years unless the superior court extends them for

another 10 years prior to the expiration of the first period”); In re Pers. Restraint of

Spires, 151 Wn. App. 236, 242, 211 P.3d 437 (2009) (holding that statute’s

reference to “release from total confinement” means the period of confinement for

which a defendant was sentenced, not subsequent periods of confinement).

Accordingly, the State also concedes that an order finding the LFOs no longer

enforceable and void is appropriate.



  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82618-2-I/2


       We accept the State’s concession, grant Spencer’s petition in part,1 and

remand to the superior court to enter an order declaring the LFOs unenforceable

and void. We also direct the State to provide a copy of any order entered on

remand, as well as a copy of the Certificate and Order of Discharge entered on

April 16, 1999, to the Department of Corrections.




       1We deny Spencer’s request that this court direct the Whatcom County
Superior Court or clerk’s office to notify “all relevant agencies” that the LFOs are
unenforceable and void.


                                          2